DETAILED ACTION
Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a response is sent to the client device, wherein the response includes determined frequency data for one or more identified issues associated with a particular CI, one or more CIs identified as being related to the particular CI, or the combination thereof, wherein the one or more CIs identified as being related to the particular CI based on respective combined score of each CI of the one or more CIs being greater than a threshold value, wherein respective combined score of each CI of the one or more CIs is generated by combining respective topological relationship score and respective alert group relationship score (i.e., identifying one or more CIs of the plurality of CIs as being related to the particular CI based on the particular CI and the particular alert by: determining a respective topological relationship score based at least in part on a respective topological relationship between each CI of the plurality of Cls and the particular CI; determining a respective alert group relationship score based at least in part on an alert group relationship between each CI of the plurality of CIs and the particular alert; combining the respective topological relationship score and the respective alert group relationship score to generate a respective combined score for each CI of the plurality of CIs; and identifying the one or more CIs as being related to the particular CI based at least in part on the respective combined score of each CI of the one or more CIs being greater than a threshold value; identifying one or more issues that are associated with the particular CI, the one or more Cls identified as being related to the particular CI, or a combination thereof; determining frequency data for the one or more issues associated with the particular CI, the one or more CIs identified as being related to the particular CI, or the combination thereof, and sending a response to the client device, wherein the response includes the frequency data for the one or more issues associated with the particular CI, the one or more CIs identified as being related to the particular CI, or the combination thereof) as recited in claims 1, 11 & 18. Thus, claims 1, 11 & 18 are allowed. Dependent claims 2-9, 12, 14-15, 17 & 19-23 are allowed at least by virtue of their dependencies from claims 1, 11 & 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        September 2, 2022